      6:19-cv-01567-JD         Date Filed 03/08/21      Entry Number 127        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION


EDEN ROGERS and BRANDY WELCH,

                                    Plaintiffs,
                                                              Case No. 6:19-cv-1567-JD
                  -against-
                                                       CERTIFICATION OF PLAINTIFFS’
UNITED STATES DEPARTMENT OF                            EXPERT WITNESS DISCLOSURE
HEALTH AND HUMAN SERVICES, et al.

                                  Defendants.


       Pursuant to the Second Amended Scheduling Order in this matter (ECF No. 116) and

Federal Rule of Civil Procedure 26(a)(2), Plaintiffs certify that a written report prepared and

signed by expert witness David M. Brodzinsky, Ph.D., which includes all information required

by Rule 26(a)(2)(B), was disclosed to Defendants on March 8, 2021. Dr. Brodzinsky’s contact

information is as follows:

David M. Brodzinsky, Ph.D.
526 Monarch Ridge Dr
Walnut Creek, CA 94597
Telephone: (510) 985-1772

March 8, 2021

                                              s/ Nekki Shutt
                                              South Carolina Equality Coalition, Inc.
                                              M. Malissa Burnette (Federal Bar No. 1616)
                                              Nekki Shutt (Federal Bar No. 6530)
                                              BURNETTE SHUTT & MCDANIEL, PA
                                                  912 Lady Street, 2nd floor
                                                     P.O. Box 1929
                                                         Columbia, SC 29202
                                                             (803) 850-0912
                                                             mburnette@burnetteshutt.law
                                                             nshutt@burnetteshutt.law




                                                  1
6:19-cv-01567-JD   Date Filed 03/08/21   Entry Number 127       Page 2 of 2




                                Susan K. Dunn (Federal Bar No. 647)
                                AMERICAN CIVIL LIBERTIES UNION
                                OF SOUTH CAROLINA FOUNDATION
                                   P.O. Box 20998
                                      Charleston, SC 29413
                                          (843) 282-7953
                                          sdunn@aclusc.org

                                Peter T. Barbur (admitted pro hac vice)
                                Katherine D. Janson (admitted pro hac vice)
                                CRAVATH, SWAINE & MOORE LLP
                                   Worldwide Plaza
                                        825 Eighth Avenue
                                           New York, NY 10019
                                               (212) 474-1000
                                               pbarbur@cravath.com
                                               kjanson@cravath.com

                                Leslie Cooper (admitted pro hac vice)
                                AMERICAN CIVIL LIBERTIES UNION
                                FOUNDATION
                                   125 Broad Street, 18th Floor
                                       New York, NY 10004
                                          (212) 549-2633
                                          lcooper@aclu.org

                                Daniel Mach (admitted pro hac vice)
                                AMERICAN CIVIL LIBERTIES UNION
                                FOUNDATION
                                   915 15th Street NW
                                       Washington, DC 20005
                                          (202) 675-2330
                                          dmach@aclu.org

                                M. Currey Cook (admitted pro hac vice)
                                LAMBDA LEGAL DEFENSE AND
                                EDUCATION FUND, INC.
                                   120 Wall Street, 19th Floor
                                      New York, NY 10005
                                          (212) 809-8585
                                          ccook@lambdalegal.org
                                          ccohen@lambdalegal.org

                                Karen L. Loewy (admitted pro hac vice)
                                LAMBDA LEGAL DEFENSE AND
                                EDUCATION FUND, INC.
                                1776 K Street NW, 8th Floor
                                   Washington, DC 20006-2304
                                       (202) 804-6245
                                          kloewy@lambdalegal.org

                                Attorneys for Plaintiffs


                                   2
